            Case 2:18-cv-02793-KJM-KJN Document 53 Filed 12/11/20 Page 1 of 2


1

2

3

4

5

6

7

8                             IN THE UNITED STATES DISTRICT COURT
9                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SHAFAK PERVEZ,                             )        CASE NO: 2:18-cv-02793-KJM-KJN
                                                )
12                                              )
                Plaintiff,                      )        ORDER ON DEFENDANT’S REQUEST TO
13   vs.                                        )        SEAL DOCUMENTS PURSUANT TO
                                                )        LOCAL RULE 141
14   XAVIER BACERRA, in his official capacity, )
     BRENT E. ORICK, in his official capacity, ))
15
     CALIFORNIA DEPARTMENT OF                   )
16   JUSTICE, COUNTY OF SACRAMENTO              )
                                                )
17             Defendants.                      )
                                                )
18

19          “‘[C]ompelling reasons’ must be shown to seal judicial records attached to a dispositive
20   motion[,]” such as a motion for summary judgment. Kamakana v. City & Cty. of Honolulu, 447
21   F.3d 1172, 1179 (9th Cir. 2006) (citation omitted). “This court, and others within the Ninth Circuit,
22   have recognized that the need to protect medical privacy qualifies as a ‘compelling reason’ for
23   sealing records.” Chester v. King, No. 1:16-cv-01257, 2019 WL 5420213, at *2, 2019 U.S. Dist.
24   LEXIS 154413, at *5 (E.D. Cal. Sep. 10, 2019)
25          IT IS HEREBY ORDERED THAT the following records be sealed for purposes of
26   defendant County of Sacramento’s opposition to plaintiff’s motion for summary judgment:
27          1. Kaiser Permanente Records for Shafak Pervez, Emergency Psychiatric Assessment and
28              Application for 72-Hour Detention For Evaluation and Treatment dated 9-15-00


                                 Order on Defendant’s Request to Seal Documents
                                                     Page 1
           Case 2:18-cv-02793-KJM-KJN Document 53 Filed 12/11/20 Page 2 of 2


1               (Excerpts from Exhibit 3 to Gretchen Fehm Blake LCSW’s Deposition dated June 1,
2               2020 (Bates stamped pages Kaiser0460 to Kaiser0464)
3               (Bates Stamped DEF’S REQ TO SEAL 01 through 05)
4           2. Sacramento County DBHS Diagnosis and Movement History for Pervez, Shafak
5               (Bates Stamped DEF’s REQ TO SEAL 06 through 08)
6           3. Sacramento County Superior Court Mental Health History Report for Shafak Pervez
7               (Exhibit 3 to Kimberly Ann Ledden Pedersen’s deposition dated May 19, 2020
8               (Bates Stamped DEF’S REQ TO SEAL 09)
9    The Clerk of the Court shall file these documents under seal as provided for in Local Rule 141.
10          IT IS SO ORDERED.
11   DATE: December 10, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                Order on Defendant’s Request to Seal Documents
                                                    Page 2
